Citation Nr: 1037082	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  
Service in the Republic of Vietnam and receipt of the Combat 
Infantryman Badge and the Purple Heart Medal are indicated by the 
evidence of record. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of December 2005 and March 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which granted service connection for PTSD and 
continued a previous denial of entitlement to service connection 
for bilateral hearing loss disability, respectively. 

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability was originally denied in a 
March 2005 rating decision.  Although the Veteran indicated his 
disagreement with this decision, he failed to perfect his appeal 
with the timely submission of a VA Form 9 or its equivalent and 
the decision became final.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
anxiety, depression, hypervigilance, avoidance, chronic sleep 
impairment, intrusive thoughts, irritability, and disturbances of 
mood and motivation.  

2.  In a March 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a bilateral 
hearing loss disability.  Although the Veteran initiated an 
appeal of that denial, he did not perfect an appeal by filing a 
substantive appeal after receipt of the February 2006 statement 
of the case.  

3.  The evidence received since the March 2005 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 30 
percent, but no higher, for the Veteran's PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2009).

2.  The March 2005 rating decision which denied the claim of 
entitlement to service connection for bilateral hearing loss 
disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).

3.  Evidence received since the March 2005 rating decision is not 
new and material, and the claim for service connection for a 
bilateral hearing loss disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

      A.  Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the context of 
a veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to the 
issues on appeal.  The Board observes that the Veteran was 
informed of the relevant law and regulations pertaining to his 
new and material claim in a letter from the RO dated in November 
2006, which specifically detailed the evidentiary requirements 
necessary to reopen a previously-denied claim, along with the 
evidentiary requirements for service connection.

The Board notes that the language used in the November 2006 
letter substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  The Board also notes that the Veteran was provided with 
specific notice as to why his claim was previously denied and 
what evidence would be material to his claim.  To wit, the RO 
informed the Veteran that his claim of service connection for 
bilateral hearing loss was denied because "this condition 
neither occurred in nor was caused by service."  He was informed 
that "the evidence you submit [therefore] must relate to this 
fact."  As such, the Veteran was advised of the basis for the 
previous denial and what evidence would be necessary to reopen 
his claim. See Kent supra.  

In addition, the November 2006 letter informed the Veteran as to 
the law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

With respect to the Veteran's increased rating claim, as the 
December 2005 rating decision granted the Veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to the 
initial rating assigned in that determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the disability at issue, and 
included a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The Veteran was 
thus informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular ratings 
above the initial evaluation that the RO assigned.  Therefore, 
the Board finds that the Veteran has been informed of what was 
necessary to achieve a higher initial rating for the service-
connected disability at issue. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

      B.  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

However, the VCAA left intact the requirement that an appellant 
must first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).  

In any event, the Board notes that a complete and thorough review 
of the claims folder indicates that there are no outstanding 
pertinent medical records, referenced by the Veteran, that have 
not been obtained or attempted to have been procured.  

With respect to the Veteran's increased rating claim, the Board 
finds that reasonable efforts have been made to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, VA 
outpatient medical records and VA examination reports. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in October 2005 and May 
2007.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, recorded 
his current complaints, conducted appropriate examinations and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record, and pertinent to the rating 
criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board 
therefore concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the record for references 
to treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect to 
the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied. See 38 C.F.R. § 3.103 (2009). The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has declined to exercise 
his option of a personal hearing.  Accordingly, the Board will 
proceed to a decision.

II.  Analysis

	A.  Initial Increased Rating Claim

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, DC 9411 [PTSD] (2009).  DC 9411 is deemed by the 
Board to be the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the Veteran's case 
(PTSD).  In any event, with the exception of eating disorders, 
all mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under DC 9411.

PTSD is to be rated under the general rating formula for mental 
disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 
38 C.F.R. § 4.130 relating to rating psychiatric disabilities 
read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30 percent - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Further, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

Here, the Veteran's service-connected PTSD is currently rated 
10 percent disabling.  For the reasons explained in greater 
detail below, the Board concludes that a 30 percent disability 
rating, but no higher, is warranted.  

As noted above, to warrant a 30 percent disability rating, the 
evidence must show occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

During the May 2007 VA examination, the Veteran reported that he 
has been having increased feelings of anxiety over the past few 
years.  The VA examiner observed that the Veteran had been 
prescribed additional medication by his psychiatrist to manage 
these symptoms.  Furthermore, during the examination, the Veteran 
also stated that he has had periods of sadness and tearfulness in 
response to situational stressors.  Accordingly, the Board finds 
that the Veteran's PTSD symptomatology includes anxiety and 
depression. 

The evidence of record indicates that the Veteran displays an 
exaggerated startle response.  See the October 2005 VA 
examination report.  Accordingly, the Board finds that Veteran's 
PTSD symptomatology includes symptoms of suspiciousness.  

The evidence of record does not indicate that the Veteran suffers 
from panic attacks.  Nor has he submitted any statements or 
evidence indicating otherwise. 

The Veteran has reported that he sleeps between four and six 
hours a night.  During the October 2005 VA examination, he stated 
that he has nightmares three times a week.  The May 2007 VA 
examiner indicated that the Veteran has "sleep maintenance 
difficulties."  The record therefore indicates that the Veteran 
has chronic sleep impairment. 

During the May 2007 VA examination, the Veteran denied any 
significant short or long-term memory problems and the examiner 
was unable to identify any such difficulties.  

Based on a review of all of the evidence, the Board concludes 
that an increased initial rating of 30 percent is warranted 
because the Veteran's PTSD symptomatology, which includes 
anxiety, depression, hypervigilance, avoidance, chronic sleep 
impairment intrusive thoughts and irritability, results in 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  See 38 C.F.R. § 4.7 (2009).

In addition, the Board notes that the Veteran was assigned a GAF 
score of 70 during the October 2005 VA examination and 65 during 
the May 2007 VA examination.  These scores are reflective of mild 
to moderate impairment due to PTSD, which is consistent with the 
30 percent disability rating the Board is assigning.  
Furthermore, the May 2007 VA examiner specifically stated that 
the Veteran's functional impairments would mildly reduce his 
social and industrial capacity. 

The Board's inquiry is not necessarily limited to the criteria 
found in the VA rating schedule.  See Mauerhan  v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive list 
of symptoms, but rather are examples of  the type and degree of 
the symptoms, or their effects, that  would justify a particular 
rating].  However, the Board has not identified any other aspects 
of the Veteran's service-connected PTSD which would enable it to 
conclude that the criteria for a higher rating have been 
approximated.  A review of the evidence indicates that 
symptomatology associated with the Veteran's PTSD most closely 
approximates the 30 percent disability rating the Board is 
assigning.  Specifically, the record indicates that the Veteran's 
PTSD symptoms are of such a severity as to result in occupational 
and social impairment with occasional decrease in work efficiency 
and interment periods of inability to perform occupational tasks.  
An increased rating, is therefore warranted.  

Furthermore, the Board finds that the criteria for a disability 
rating in excess of 30 percent have not been met at any time 
during the rating period on appeal.  With respect to the criteria 
for the 50 percent level, the evidence of record does not 
indicate that the Veteran suffers from panic attacks more than 
once a week or has difficulty understanding complex commands.  
There is no indication that the Veteran has short or long-term 
memory impairment.  During the May 2007 VA examination, the 
Veteran's spoke in a well-modulated tone of voice with normal 
rate and rhythm.  His communication skills were described as 
"within normal limits" by the October 2005 VA examiner. 

During the May 2007 VA examination, the Veteran's thought content 
was relevant and his thought processes were coherent.  His 
insight and judgment were described as intact.  Similarly, the 
October 2005 VA examiner indicated that the Veteran's PTSD 
symptomatology did not include a formal thought disorder.  
Accordingly, the evidence of record does not indicate that the 
Veteran's PTSD symptomatology includes impaired judgment or 
impaired abstract thinking.  

The October 2005 and May 2007 VA examiners described the 
Veteran's affect as congruent.  A review of the record indicates 
that the Veteran has not been described as having a flattened 
affect. 

The October 2005 VA examination also noted that the Veteran has 
"insufficient mood management skills" and that he has stopped 
engaging in prior hobbies such as playing billiards.  During the 
May 2007 VA examiner the Veteran was described as experiencing 
anhedonia.  Accordingly, the Board finds that the Veteran's PTSD 
symptomatology includes disturbances of mood and motivation. 

VA outpatient treatment records indicate that the Veteran has 
been attending group treatment sessions for his PTSD.  Reports 
from these sessions document that the Veteran asks relevant 
questions, reads suggestions from the group and participates in 
conversations.  Although the October 2005 VA examination reported 
that the Veteran "likes to spend time alone" the record does 
not indicate that he has difficulty establishing effective work 
and social relationships.  

Accordingly, and based on this evidentiary posture, the Board 
finds that, while evidence of record shows disturbances of mood 
and motivation, the remainder of the criteria for a 50 percent 
evaluation for the service-connected PTSD have not been met.  
Thus, a 50 percent rating for this disability is not warranted.  
38 C.F.R. § 4.130, DC 9411.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the evidence of record appears to support the 
proposition that the Veteran's service-connected PTSD has not 
changed appreciably over the period on appeal.  Accordingly, the 
Board finds that at no time during the current appeal period has 
the Veteran's PTSD been of such severity as to warrant a rating 
higher than the 30 percent rating assigned herein.  

Moreover, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected PTSD. 
 The medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his PTSD; in fact, it does not appear that 
the Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that 
the Veteran is unemployed.  See the May 2007 VA examination 
report.  The Board notes that the fact that the Veteran is 
currently unemployed is not determinative.  The ultimate question 
is whether the Veteran, because of his service-connected 
disability, is incapable of performing the physical and mental 
acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In this case there is no medical evidence that 
the Veteran's PTSD would have marked interference with 
employment.  See Van Hoose, supra [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired]. In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of any 
other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected PTSD prevents him from obtaining 
and maintaining gainful employment-nor has the Veteran contended 
otherwise.  Thus, any further discussion of an issue of 
entitlement to a total disability rating based on individual 
unemployability is not necessary.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

	B.  New And Material Evidence Issue

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2009).

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
October 2006, the claim will be adjudicated by applying the 
revised section 3.156, which is set out in the paragraph 
immediately following.

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

When the Veteran's claim of entitlement to service connection for 
a bilateral hearing loss disability was previously denied in 
March 2005, the record contained the Veteran's service treatment 
records and a February 2005 VA examination report.

The Veteran's service treatment records did not describe any 
audiological problems.  The January 1966 induction and March 1968 
separation examinations did not reveal any indicia of hearing 
loss.  

The February 2005 VA examination report stated that the Veteran 
was exposed to hazardous military noise during service and that 
he has not had significant post-service noise exposure.  He was 
diagnosed with a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 (2009).  In his report, the examiner noted that 
the Veteran "entered the military with hearing within normal 
limits and separated with hearing within normal limits."  He 
opined that "this clearly indicates his hearing loss did not 
occur while in the military and that it is less likely than not 
[that] his hearing loss is service connected."  

The March 2005 rating decision denied service connection for 
bilateral hearing loss based on the negative medical opinion 
which was provided by the February 2005 VA examiner.  The Veteran 
was informed of that decision in a March 17, 2005 letter.  
Although he initiated an appeal by filing a notice of 
disagreement, he did not perfect the appeal by filing a 
substantive appeal after receiving the statement of the case.  

The March 2005 rating decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.1103 (2009).  As explained 
above, the Veteran's claim of entitlement to service connection 
for a hearing loss disability may only be reopened if new and 
material evidence is received.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted [i.e., after March 2005] raises a reasonable 
possibility of substantiating the Veteran's claim. 

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) medical nexus.  
See Hickson, supra.  In this case, the RO denied the Veteran's 
claim because Hickson element (3) was lacking.  

The evidence associated with the Veteran's claims folder since 
March 2005 includes VA treatment records and statements from the 
Veteran.  

The recently received medical treatment records document ongoing 
treatment for a hearing loss disability.  These reports cannot be 
considered "new" in that they do not add any additional 
information to the diagnosis of hearing loss that was already of 
record in March 2005.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and treatment 
of disease does not constitute new and material evidence].  Put 
another way, the recently received medical records refer only to 
the first Hickson element, evidence of a current disability, 
which had been established in March 2005.  The records do not add 
anything to the missing third element, a medical nexus.

Specifically, in July 2005, the Veteran reported that Dr. R.V. 
informed him that his hearing loss disability was a result of his 
military service.  It was also reported that Dr. R.V. recorded 
this medical nexus opinion in the Veteran's VA treatment records.  

As noted above, the Veteran's outpatient treatment records have 
been associated with his claims folder.  These records do not 
include a medical nexus opinion linking a hearing loss disability 
to his military service.  Furthermore, the Board observes that 
the February 2005 VA examination was conducted by Dr. R.V.  As 
noted above, he specifically stated that the Veteran's bilateral 
hearing loss was not related to his military service.  

The Board observes that the Veteran's July 2005 statement is 
presumed to be credible.  However, his report of what a health 
care provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Accordingly, 
while the Veteran's statement is new insofar as it was not before 
the RO at the time of the March 2005 rating decision, the 
statement is not material and cannot be used to reopen his claim.

In December 2006, the Veteran indicated that suffered acoustic 
trauma during service and that his current hearing loss 
disability is related to his military service.  As noted above, 
evidence of in-service acoustic trauma had been established at 
the time of the March 2005 rating decision.  Specifically, the 
February 2005 VA examiner stated that the Veteran was exposed to 
hazardous noises during service.  

With respect to the Veteran's statement that his hearing loss 
disability is a result of his in-service noise exposure, it is 
now well established that lay persons without medical training, 
such as the Veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  In Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on which 
to reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a claim 
under 38 U.S.C. 5108."

In a July 2007 statement, the Veteran's representative argued 
that the literature indicates that "outer hair cell damage in 
the cochlea occurs prior to an individual ever showing a 
threshold shift on an audiogram, therefore it is at least as 
likely as not" and that the Veteran's hearing loss disability is 
related to his military service.  The record does not indicate 
that the Veteran's representative has received medical training 
or has any medical experience.  As such, his statement amounts to 
a lay statement of causation.  See Moray and Routen, both supra. 

The Veteran has been accorded ample opportunity to submit new and 
material evidence, to include competent medical evidence.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to submit evidence in support of his claim]. 

In short Hickson element (3), medical nexus, remains lacking.  
New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability may not be reopened.  The 
benefit sought on appeal remains denied.  


ORDER

An increased disability evaluation of 30 percent, but no higher, 
is granted for PTSD, subject to governing regulations concerning 
the payment of monetary benefits.

New and material evidence has not been received and the Veteran's 
claim of entitlement to service connection for a bilateral 
hearing loss disability is not reopened. The benefit sought on 
appeal remains denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


